Exhibit 10.42
(THE MEDICINES COMPANY LOGO) [y74894y7489405.gif]
February 17, 2009
Via Federal Express
Ms. Catharine S. Newberry
RH #1
Box 1368D Cherry Valley Road
Stroudsburg, PA 18360
Dear Catharine:
     This is to confirm the termination of your employment with The Medicines
Company (the “Company”) effective January 26, 2009 (the “Termination Date”) in
accordance with Paragraph 2 of the letter agreement (also known as the
“Severance and Change of Control Agreement”) dated November 11, 2008 between you
and the Company. This letter agreement sets forth the terms of the termination
of your employment and the benefits the Company will provide to you upon the
cessation of your employment if you sign and return this letter agreement to the
Company by March 11, 2009 (21 days from the date of delivery ) and do not
thereafter timely revoke your agreement.
     By signing and returning this letter agreement, you will be entering into a
binding agreement with the Company and will be agreeing to the terms and
conditions set forth in the numbered paragraphs below, including the release of
claims set forth in Paragraph 4.
     If you choose not to sign and return this letter agreement by March 11,
2009 if you do so and thereafter timely revoke your
The Medicines Company 8 Sylvan Way Parsippany, New Jersey 07054 Tel:
973.290.6000 Fax: 973.656.9898

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]
agreement, you will not receive the Severance Benefits (as defined in
Paragraph 2 below).
     Whether or not you agree to the terms and conditions in this letter
agreement:

  o   Your employment with the Company will end on the Termination Date and you
will receive payments of any salary owed through the Termination Date and any
unused vacation time accrued through the Termination Date;     o   You may elect
to purchase group medical insurance pursuant to the federal “COBRA” law, 29
U.S.C. § 1161 et seq., for as long as, and to the extent that, you remain
eligible for COBRA continuation. You should consult the COBRA materials to be
provided by the Company for details regarding these benefits;     o   All other
benefits or compensation provided to you as an employee of the Company,
including life insurance and long-term disability, will cease upon the
Termination Date, except that you are entitled to receive your vested accrued
benefits, if any, under the Company’s 401(k) Plan; and     o   Vesting under any
stock option grants you have received from the Company ends on the Termination
Date. Nothing in this letter shall constitute a waiver or amendment of any
rights you may have under any stock option grants you have received from the
Company. You will have a period of 90 days after the Termination Date to
exercise all of the options that have vested.

     If, after reviewing this letter, you find the terms and conditions are
satisfactory to you, you should sign and return this letter to the Company by
March 11, 2009.
     The following numbered paragraphs set forth the terms and conditions which
will apply, as of the Termination Date, if you timely sign and return this
letter and do not thereafter timely revoke your agreement:

- 2 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

  1.   Termination of Employment — Your employment with the Company shall
terminate on the Termination Date, without further notice from, or action on the
part of, the Company and all benefits of employment shall cease on the
Termination Date. In the period prior to the Termination Date, you will remain
an employee of the Company and will transition your responsibilities to other
employees of the Company. In addition, effective as of the Termination Date, you
will no longer serve in any other capacity with the Company and you hereby
resign from any and all offices, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any benefit
plans of the Company.     2.   Severance Benefits — Subject to your compliance
with the terms of this letter agreement, the Company will pay to you, and you
will be entitled to receive, the following (collectively, the “Severance
Benefits”):

  (i)   an amount equal to one (1) year of your current annual base salary, less
all applicable federal, state and local taxes, payable in one (1) lump sum on
the 60th day following the Termination date provided that you have not revoked
your acceptance to the letter agreement within the applicable revocation period
set forth in Paragraph 16;     (ii)   a bonus in the amount of $53,865 earned in
accordance with the terms of the Company’s Annual Incentive Plan;     (iii)  
for a period of twelve (12) months after the Termination Date, reimbursement of
COBRA health care premiums actually paid by you and payment by the Company for
reasonable outplacement of your choosing; provided that the payments provided in
this

- 3 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      Paragraph 2 (iii) shall terminate upon your commencing employment with a
new employer, and in any event, all payments must be made not later than the end
of the year following the year in which the expense was incurred; and

  (iv)   accelerated vesting, effective on the Payment Date, of stock options
previously granted to you and outstanding immediately prior to the Termination
Date which would have vested within one (1) year after the Termination Date
(assuming that you had continued to be employed by the Company during such one
(1) year period).

  3.   Full Discharge — You agree and acknowledge that the payments and benefits
provided in Paragraph 2 above: (a) are in full discharge of any and all
liabilities and obligations of the Company to you, monetarily or with respect to
employee benefits or otherwise, including, without limitation, any and all
obligations arising under any alleged written or oral employment agreement,
policy, plan or procedure of the Company and/or any alleged understanding or
arrangement between you and the Company or any of its officers or directors; and
(b) exceed any payment, benefit, or other thing of value to which you might
otherwise be entitled but for this letter under any policy, plan or procedure of
the Company or any prior agreement between you and the Company.     4.   Release
— In consideration of the payment and provision of the Severance Benefits, you,
for yourself and for your heirs, dependents, executors, legal representatives
and assigns (the “Releasors”), hereby fully, forever, irrevocably and
unconditionally release, remise and discharge: (i) the

- 4 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      Company; (ii) its affiliates, subsidiaries and parent companies; (iii) any
of its or their insurers, employee benefit plans or funds, fiduciaries,
trustees, agents, attorneys, officers, directors, stockholders, and employees
(each in their individual and corporate capacities); and (iv) any of their
successors and assigns (hereinafter, the “Released Parties”) from any and all
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature which you (or any of the other Releasors) ever had or now have or may
have against the Released Parties arising out of your employment with and/or
separation from the Company, or out of any other agreement, understanding,
relationship or arrangement with the Company including, but not limited to:

  (i)   any agreement you have with the Company;     (ii)   all employment
discrimination claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the         Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Americans With Disabilities Act of 1990, 42 U.S.C., §12101 et
seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Older
Workers Benefits Protection Act, the Equal Pay Act, the Worker Adjustment
Retraining and Notification Act, the Federal Fair Labor Standards Act, any
applicable Executive Order Programs and their state and local counterparts, the
New Jersey Law Against

- 5 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      Discrimination, N.J.S.A. 10:5-1 et seq., all claims arising out of the
Fair Credit Reporting Act, 15 U.S.C. §1681 et seq., the Employee Retirement
Income Security Act of 1974 (“ERISA”), 29 U.S.C. §1001 et seq., the New Jersey
Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq., the New Jersey
Family Leave Act, N.J.S.A. 34:11B-1 et seq., the New Jersey Workers’
Compensation Act, the New Jersey State Wage and Hour Law, the New Jersey Wage
Payment Law and the New Jersey Political Activities of Employees law, all as
amended;

  (iii)   all common law claims including, but not limited to, actions in tort,
defamation, infliction of emotional distress, detrimental reliance, wrongful
discharge and breach of contract; all claims arising under any policies,
practices or procedures of the Company; all claims to any non-vested ownership
interest in the Company, contractual or otherwise, including but not limited to
claims to stock or stock options;     (iv)   any other claim for damage arising
out of your employment with or separation from the Company (including a claim
for retaliation) under any common law theory or any federal, state or local
statute or ordinance not expressly referenced above; and     (v)   any claim for
attorney’s fees, costs, disbursements and the like.

      This release shall not apply with respect to (i) any rights or benefits to
which Employee is entitled hereunder or to the enforcement thereof, (ii) all
rights to seek or obtain

- 6 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      unemployment compensation, and Company agrees not to contest any claims
which Employee may make for unemployment compensation benefits; (iii) all rights
to vested benefits under any retirement plan, health benefits plan or other
employee benefit plan or program of Company; and (iv) all rights Employee may
have to seek indemnification and be indemnified to the fullest extent permitted
for former officers or employees under applicable law and/or Company’s
organization documents and by-laws (including coverage under any insurance that
Company had, has or may obtain for the benefit of its former officers or
employees).

  5.   Continuing Obligations

  (i)   You acknowledge and reaffirm your obligation to keep confidential all
non-public information concerning the Company which you acquired during the
course of your employment with the Company, as stated more fully in the
Invention and Non-Disclosure Agreement, and your obligations not to compete with
the Company or to solicit or hire employees of the Company, as stated more fully
in the Non-Competition and Non-Solicitation Agreement, both of which agreements
you executed at the inception of your employment and which remain in full force
and effect following the termination of your employment; and     (ii)   You also
agree to make yourself reasonably available to assist the Company in the
prosecution and/or

- 7 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      defense of any legal proceedings in which your participation, as a witness
or otherwise, may be required.

  6.   Return of Company Property — You understand that you must return all
property of the Company. By signing this letter agreement, you confirm and
acknowledge that you have returned to the Company all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones, pagers,
etc.), Company identification, Company vehicles and any other Company-owned
property in your possession or control and have left intact all electronic
Company documents, including but not limited to those which you developed or
help develop during your employment. You further confirm that you have cancelled
all accounts for your benefit, if any, in the Company’s name, including but not
limited to, credit cards, telephone charge cards, cellular phone and/or pager
accounts and computer accounts.     7.   Business Expenses and Compensation —
You acknowledge that you have been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of your employment and
that no other reimbursements are owed to you. You further acknowledge that you
have received payment in full for all services rendered in conjunction with your
employment by the Company and that no other compensation is owed to you.     8.
  Non-Disparagement - You understand and agree that as a condition for payment
to you of the consideration described herein, you shall not make any false,
disparaging or

- 8 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      derogatory statements to any media outlet, industry group, financial
institution or current or former employee, consultant, client or customer of the
Company regarding the Company or any of its directors, officers, employees,
agents or representatives or about the Company’s business affairs and financial
condition. The Company agrees that it will use commercially reasonable efforts
to ensure that its current executive officers and directors shall not make any
false, disparaging or derogatory statements about you to any media outlet,
industry group, financial institution or current or former employee, consultant,
client or customer of the Company.

  9.   Reference — You are directed to have all inquiries for references
regarding your employment with the Company directed to Beth Codner, Senior
Director Human Resources.     10.   Amendment - This letter agreement shall be
binding upon the parties and may not be modified in any manner except by an
instrument in writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators.     11.   Waiver of Rights — No
delay or omission by either party in exercising any right under this letter
agreement shall operate as a waiver of that or any other right. A waiver or
consent given by a party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.     12.   Validity - Should any provision of this letter agreement be
declared or be determined by any court of competent

- 9 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this letter
agreement.

  13.   Confidentiality — You understand and agree that as a condition for
payment to you of the Severance Benefits, the terms and contents of this letter
agreement, and the negotiations and discussions resulting in this letter
agreement, shall be maintained as confidential by you and your agents and
representatives and shall not be disclosed by you and your agents and
representatives to any person except: (i) to the extent required by federal or
state law; (ii) to your spouse, accountant and attorney (provided that they are
notified of and comply with this confidentiality provision); or (iii) as
otherwise agreed to in writing by the Company.     14.   Nature of Agreement —
You understand and agree that this letter agreement is a severance agreement and
does not constitute an admission of liability or wrongdoing on the part of the
Company.     15.   Voluntary Assent — You affirm that, other than as set forth
herein, no promises or agreements of any kind have been made to or with you by
any person or entity whatsoever to cause you to sign this letter agreement, and
that you fully understand the meaning and intent of this letter agreement. You
state and represent that         you have had an opportunity to fully discuss
and review the terms of this letter agreement with an attorney. You further
state and represent that you have carefully read this letter agreement,
understand the contents hereof, freely and

- 10 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      voluntarily assent to all of the terms and conditions hereof, and sign
your name of your own free act.

  16.   Acknowledgement and Revocation — You acknowledge that you have been
given at least twenty-one (21) days to consider this letter agreement, and that
the Company hereby advises you to consult with an attorney of your own choosing
prior to signing this agreement. You may revoke your agreement to this letter
agreement for a period of seven (7) days following the date you deliver the
signed agreement to the Company. Any revocation within this period must be
submitted in writing to the Company and state “I hereby revoke my agreement to
the letter agreement dated February 17, 2009.” The revocation must be delivered
to, and received by, the Company within seven (7) days after the day you deliver
the signed agreement to the Company. This agreement shall not become effective
or enforceable until the revocation period has expired without your having
revoked your agreement.     17.   Applicable Law — This letter agreement shall
be interpreted and construed by the laws of the State of New Jersey, without
regard to conflict of laws provisions.     18.   Withholding — The Company may
withhold from any amounts payable under this letter such federal, state and
local taxes as are required to be withheld (with respect to amounts payable
hereunder or under any benefit plan or arrangement maintained by the Company)
pursuant to any applicable law or regulation.     19.   Entire Agreement — This
letter agreement contains and constitutes the entire understanding and agreement
between the parties hereto with respect to the termination of your employment
with the Company, the Severance Benefits and

- 11 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]

      the release of claims against the Company and cancels all previous oral
and written negotiations, agreements, commitments, writings in connection
therewith. Nothing in this Paragraph 19, however, shall modify, cancel or
supersede your obligations set forth in Paragraph 5 herein.

- 12 -



--------------------------------------------------------------------------------



 



(GRAPHICS) [y74894y7489406.gif]



Please call me if you have any questions about the matters covered in this
letter.

            Very truly yours,


THE MEDICINES COMPANY
      By:   /s/ Leslie Rohrbacker         Leslie C. Rohrbacker, Vice President, 
      Deputy General Counsel     

I hereby agree to the terms and conditions set forth above. I intend that this
letter agreement become a binding agreement between the Company and me.

     
February 19, 2009
 
Date
   
 
   
/s/ Catharine Newberry
 
Catharine S. Newberry
   

To be returned to Leslie Rohrbacker by March 11, 2009

- 13 -